—Order, Supreme Court, New *431York County (Lorraine Miller, J.), entered September 15, 1998, which denied defendants’ motion for summary judgment dismissing the complaint of plaintiff-tenant, unanimously affirmed, without costs or disbursements.
Plaintiff-tenant in the premises slipped on ice on the stoop of the building as she exited, fracturing her ankle. The accident happened approximately 75 minutes after a storm had deposited snow and ice in the area. Prior to the accident, defendants, or their agent, had cleared a path down the front steps.
As found by the IAS Court, there is a material issue of fact as to whether defendants’ snow and ice removal prior to plaintiffs fall created a dangerous condition or increased the natural hazard (see, Stoller v Riverbay Corp., 222 AD2d 343). Further, plaintiff submitted an affidavit from a visitor to the premises that day who was present when a tenant complained of the icy condition of the steps to defendants’ agents after the partial removal of snow and ice and before plaintiffs accident. Concur — Sullivan, J. P., Nardelli, Tom and Wallach, JJ.